Citation Nr: 0004168	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 14, 1993, RO decision that denied service connection for 
a low back disability.

2.  Entitlement to a rating in excess of 20 percent for a 
status post left knee medial meniscectomy prior to December 
23, 1996.

3.  Entitlement to a rating in excess of 10 percent for a 
status post left knee medial meniscectomy after January 31, 
1997.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1992.

In April 1999, the Board of Veterans' Appeals (Board) issued 
a decision in which it (1) determined that a 10 percent 
deduction for pre-service disability was not warranted with 
respect to the evaluation to be assigned for a service-
connected status post left knee medial meniscectomy; (2) 
found that new and material evidence had been received to 
reopen a previously denied claim of service connection for a 
low back disability; (3) denied a claim of CUE in a July 1993 
RO decision that denied service connection for a low back 
disability; (4) denied a rating in excess of 20 percent for 
left knee disability prior to December 1996; and (5) denied a 
rating in excess of 10 percent for left knee disability after 
February 1997.

In October 1999, the Board issued a decision in which it 
determined that its April 1999 decision had been based on an 
incomplete record.  Consequently, and in order to ensure the 
veteran full due process of law, the Board vacated the 
adverse determinations made in that decision (as to issues 3, 
4, and 5, above).  The Board indicated, however, that its 
favorable determinations (as to issues 1 and 2) were to 
remain in full force and effect.  The case was thereafter 
transferred to the undersigned for de novo review of the 
vacated determinations.


FINDINGS OF FACT

1.  The veteran has made allegations of error in a July 14, 
1993, RO decision that denied service connection for a low 
back disability.  However, he has not provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that, but for an alleged 
error, the result of the RO's decision would have been 
manifestly different.

2.  Prior to December 23, 1996, the veteran's service-
connected left knee disability was manifested by recurrent 
pain, occasional locking, and occasional effusion, swelling, 
and/or edema.  His range of motion was no worse than five to 
125 degrees, and his knee exhibited no more than "slight" 
subluxation and/or lateral instability.  He complained of 
pain on use, and flare-ups of pain at night and with changes 
in the weather.

3.  The veteran's service-connected left knee disability is 
not currently manifested by subluxation or lateral 
instability.  Neither is there evidence that his disability 
is manifested by symptoms such as frequent locking and 
effusion.  He continues to complain of pain in the knee, and 
his range of motion is from five to 125 degrees.


CONCLUSIONS OF LAW

1.  The claim of CUE in a July 14, 1993, RO decision that 
denied service connection for a low back disability is 
legally insufficient.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (1999).

2.  The criteria for a rating in excess of 20 percent for a 
status post left knee medial meniscectomy prior to December 
23, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71 
(Plate II), 4.71a (Diagnostic Codes 5020, 5257-61); 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 24, 
1997).

3.  The criteria for a rating in excess of 10 percent for a 
status post left knee medial meniscectomy after January 31, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71 
(Plate II), 4.71a (Diagnostic Codes 5020, 5257-61); 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 24, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

In February 1993, the veteran submitted an original claim of 
service connection for a low back disability.  He maintained 
that the disability was caused by "spinal anesthesia given 
at the time of [a] right knee operation in March 1992."

Also in February 1993, the RO received the veteran's service 
medical records.  Among other things, those records show that 
he presented for treatment in September 1991 with complaints 
of nausea, dizziness, and back pain, and was given an 
assessment of mild lumbar and trapezius strain; that he 
underwent left knee surgery on February 18, 1992; that he 
presented for treatment on April 6, 1992, with complaints of 
a two-day history of left lumbar pain after wrestling, and 
was given an assessment of probable lumbar strain; and that 
he underwent right knee surgery on April 23, 1992.

In April 1993, the veteran underwent a VA examination.  He 
reported that he had been experiencing intermittent low back 
discomfort for about seven months, and related his 
difficulties to spinal anesthesia in service.  Physical 
examination revealed minimal tenderness over the spinal 
processes of L3 to S1, and X-rays demonstrated some left 
lumbar scoliosis, narrowing of the L5/S1 interspace, and 
minor narrowing of the L4/L5 interspace.  The final diagnosis 
was that he had low back pain of unclear etiology.  The 
examiner stated:

He does have scoliosis and narrowing as previously 
mentioned.  I do not feel that he has any disc 
disease.  I am not sure if his spinal anesthesia 
could have contributed to his current low back 
complaints.  I doubt that this is the case, 
however, I would refer this to an Orthopedic 
Surgeon for an expert opinion.

On July 14, 1993, the RO entered a decision denying service 
connection for a low back disability.  The RO determined that 
the veteran had a congenital scoliosis, and concluded that 
"[n]o responsible medical authority has established any 
direct proximate relationship between the claimed low back 
unclear etiology findings and the claim of anesthetic related 
impairment."  The veteran was notified of the RO's decision, 
and his appellate rights, by a letter dated in July 1993.  He 
submitted a notice of disagreement in February 1994, and a 
statement of the case was issued in March 1994.  He did not 
thereafter submit a timely substantive appeal, however, and, 
as a result, the July 1993 decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103.

The veteran now contends that the RO committed CUE when it 
denied service connection for a low back disability in July 
1993.  He and his representative have advanced several 
arguments in this regard, which can be summarized as follows:

	1.  The RO should have undertaken further efforts 
to assist the veteran, pursuant to 38 C.F.R. 
§§ 3.103(a), 4.42, and 4.70, after receiving the 
report of the April 1993 examination indicating 
that the examiner was "not sure" if spinal 
anesthesia in service could have contributed to 
the veteran's low back complaints, and suggesting 
that the matter be referred to an orthopedic 
surgeon for an expert opinion;

	2.  The RO improperly concluded, without 
supporting medical evidence, that the scoliosis of 
the veteran's spine was a congenital abnormality.  
There was no evidence of a low back disability 
prior to service, and the RO failed to properly 
apply the presumption of soundness, as set forth 
in 38 C.F.R. § 3.304(b);

	3.  Assuming that the scoliosis of the veteran's 
spine is congenital, the RO should have assisted 
him in determining whether the condition was 
aggravated by service, pursuant to 38 C.F.R. 
§ 3.306;

	4.  The RO should have provided reasons and bases 
in its decision for its implicit conclusion that 
any increase in disability during service was due 
to the natural progress of the condition;

	5.  The RO did not obtain and consider legible 
and/or complete copies of the veteran's service 
medical records prior to entering its decision;

	6.  The RO did not obtain and consider available 
records of the veteran's treatment at the VA 
Medical Center in White River Junction, Vermont, 
prior to entering the decision;

	7.  The RO's decision does not reflect that the RO 
considered and/or applied 38 C.F.R. §§ 3.303 and 
3.310; and

	8.  The RO did not take adequate account of the 
fact that the veteran filed his claim for benefits 
within 12 months of his separation from service.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Looking to the facts of the present case, with regard to 
arguments (1) and (3), the Board notes that an allegation 
that VA failed to fulfill the duty to assist is insufficient 
to state a claim of CUE.  See Caffrey, 6 Vet. App. at 384.  
With respect to argument (8), the Board notes that a 
disagreement with how VA weighed facts is likewise 
insufficient to state a valid CUE claim.  See Eddy, 9 Vet. 
App. at 57.

As to arguments (4), (5), and (7), the Board is not persuaded 
that the RO committed the errors therein described.  First, 
it does not appear that a discussion of 38 C.F.R. § 3.306 was 
necessary, inasmuch as the record was devoid of any medical 
evidence indicating that the veteran had a low back 
disability prior to service.  Second, the record shows that a 
microfiche of the veteran's service medical records was 
received at the RO in February 1993, and that paper copies 
were made later that same month.  The July 1993 decision 
specifically indicates that those records were considered, 
and the Board is not persuaded that the quality of the 
records relevant to the low back claim were so poor so as to 
have precluded meaningful review.  Third, it appears that the 
RO considered the substance of 38 C.F.R. § 3.303 when it 
adjudicated the veteran's claim, inasmuch as it determined 
that there was no medical evidence establishing a 
relationship between the veteran's low back difficulties and 
anesthesia in service.  Fourth, and finally, there is no 
indication that consideration of 38 C.F.R. § 3.310 (or its 
predecessors) was necessary, since the only claim propounded 
at the time was that the veteran's low back problems were 
attributable to events in service (i.e., knee surgery and 
administration of spinal anesthesia); no true theory of 
"secondary" service connection had been advanced.

As to arguments (2) and (6), on the other hand, the Board 
tends to agree with the veteran that the RO committed error, 
inasmuch as the RO appears to have ascribed the veteran's low 
back discomfort to congenital scoliosis without supporting 
medical evidence, and failed to obtain and review relevant VA 
treatment records of which it had constructive notice.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  (The current 
record contains VA records from early 1993 that were not in 
the file when the RO's July 1993 decision was entered.)

Nevertheless, even assuming that the RO committed error as 
outlined in (2) and (5) through (7), above, the Board finds 
that the requirements for a valid claim of CUE have not been 
satisfied.  This is so because the veteran has not provided 
persuasive reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that, but for an alleged error, the result of the RO's 
decision would have been manifestly different.  It is not 
enough that the veteran point to errors that occurred.  In 
order to raise a valid claim of CUE, he needs to provide 
specific reasons as to why those errors were outcome-
determinative.  See Bustos, 179 F.3d at 1381.  That has not 
been done.

In light of the foregoing, it is the Board's conclusion that 
the veteran has failed to reasonably raise a claim of CUE in 
the RO's July 1993 decision.  The claim of CUE must therefore 
be denied.



II.  Increased Rating

In 1995, the RO granted service connection for a status post 
left knee medial meniscectomy, effective from September 3, 
1992.  The RO determined that the condition was 10 percent 
disabling, but then deducted 10 percent from the veteran's 
rating for pre-service disability.  See 38 C.F.R. § 4.22.  
The net result was that the condition was rated at zero 
percent for compensation purposes.

The veteran appealed the rating assigned, contending that no 
deduction should have been made.  Subsequently, in February 
1997, the RO granted a temporary total rating for 
convalescence, effective from December 23, 1996, to January 
31, 1997, with the previously assigned zero percent 
(noncompensable) rating to resume thereafter.  See 38 C.F.R. 
§ 4.30.  Then, by a decision entered in August 1997, the RO 
found that the veteran's left knee condition had been 20 
percent disabling prior to December 23, 1996.  Consequently, 
and in light of its prior determination that a 10 percent 
deduction was warranted for pre-service disability, a 10 
percent rating was assigned for compensation purposes, 
effective from September 3, 1992, to December 22, 1996.  The 
noncompensable rating assigned for the period after January 
31, 1997, was confirmed and continued, and the veteran 
renewed his dissatisfaction with the RO's determination.

In April 1999, the Board found that a 10 percent deduction 
for pre-service disability was not warranted.  See 
Introduction, supra.  Two issues now remain for 
consideration:  (1) Whether a rating in excess of 20 percent 
is warranted for the veteran's service-connected left knee 
disability prior to December 23, 1996; and (2) whether a 
rating in excess of 10 percent for is warranted for that 
disability after January 31, 1997.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
In the present case, the veteran's left knee claim is not 
entirely a claim for an "increased" rating.  Rather, it is, 
at least in part, a claim for a higher "original" rating 
than that assigned at the time that service connection was 
granted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Nevertheless, because the two types of claims are 
very similar, the Board finds that the veteran's allegations 
alone are sufficient to make his claim well grounded.  
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.

Here, there is no indication that the veteran's service-
connected left knee disability involves ankylosis, genu 
recurvatum, or impairment of the tibia or fibula.  Rather, 
the record reflects that his disability has been 
characterized by complaints and/or manifestations relative to 
tenderness, pain, locking, laxity, and limitation of motion.  
Consequently, and because a diagnosis of synovitis was noted 
in December 1996, the Board finds that his disability is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5020 and 5257-5261.

Under those diagnostic codes, a 10 percent rating is 
warranted for symptomatic removal of the semilunar cartilage; 
limitation of extension of the leg to 10 degrees (see 
38 C.F.R. § 4.71, Plate II); limitation of flexion to 45 
degrees; or recurrent subluxation and lateral instability 
deemed to be causative of "slight" disability.  A 20 
percent rating is warranted for dislocation of the semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint; limitation of extension to 15 
degrees; limitation of flexion to 30 degrees; and recurrent 
subluxation and lateral instability deemed to be causative of 
"moderate" disability.  A 30 percent rating is warranted 
for limitation of extension to 20 degrees; limitation of 
flexion to 15 degrees; and recurrent subluxation or lateral 
instability deemed to be causative of "severe" disability.  
A 40 percent rating is warranted for limitation of extension 
to 30 degrees, and a 50 percent rating is warranted for 
limitation of extension to 45 degrees.

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14; VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 24, 1997); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, the combined evaluation 
for the affected leg cannot exceed the rating for amputation 
at the elective level, were amputation to be performed.  
38 C.F.R. § 4.68.

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40.  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45.   To that end, the 
regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 ("[t]he 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability").

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In assessing the rating to be 
assigned, the history of the disability should be considered.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  With regard to increased ratings, however, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Compare 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (indicating 
that the "present level" rule, set out in Francisco, is not 
applicable to original ratings).

In the present case, the veteran's service medical records 
show that, in December 1991, he complained of left knee pain 
for one week, with recurrent episodes of locking, swelling, 
and laxity.  Examination revealed pain with squatting, 
duckwalking, and end-range flexion, crepitus with full 
extension, and some degree of laxity involving the anterior 
cruciate and lateral collateral ligaments.  Magnetic 
resonance imaging (MRI) revealed a horizontal tear in the 
medial meniscus and a small joint effusion.  He had left knee 
surgery in February 1992, and it was noted afterward that he 
had a "reasonably good" range of motion, but was still 
having some pain.  Later, in March 1992, it was noted that he 
had had a "good result" from surgery.  In May 1992, it was 
noted that he was still experiencing occasional pain with 
extreme physical activity, but that he did not have any 
evident effusion or medial, lateral, or cruciate instability.

When the veteran was examined for VA purposes in October 
1992, he reported that he experienced chronic discomfort with 
climbing stairs and aggressive walking, and indicated that he 
could not participate in activities such as skiing, football, 
and softball.  Examination revealed some medial joint line 
tenderness.  The patella moved freely, there was no crepitus, 
and he had a negative drawer sign, with intact medial and 
collateral ligaments.  Range of motion was zero to 140 
degrees.

VA treatment records, dated in January 1993, show that the 
veteran had left knee surgery in service.  When he was 
examined for VA purposes in January 1993, he reported that he 
experienced knee pain when climbing stairs, and said that he 
could only walk for a duration of one-half hour.  He also 
indicated that he did not run or hunt.  Examination revealed 
no pain or tenderness of the lower extremities, full range of 
motion in the knees, with eight degrees of hyperextension, 
and negative valgus, varus, and drawer sign.  X-rays revealed 
patellofemoral joint space narrowing.

When the veteran was examined for VA purposes in April 1993, 
he complained of occasional soreness and stiffness in his 
knees with changes in the weather.  Examination revealed no 
swelling, edema, erythema, or deformity.  There was no 
crepitus on movement, and no subluxation, lateral 
instability, nonunion, or loose motion.  Range of motion in 
the left knee was from zero to 135 degrees.

During a hearing held at the RO in May 1995, the veteran 
testified that he had experienced locking of the left knee in 
service, and that he had had to have surgery.  He indicated 
that he had not had any history of trauma.

When the veteran was examined for VA purposes in May 1995, he 
complained that his knees ached with changes in temperature 
and humidity, and reported that his discomfort was aggravated 
by prolonged standing.  It was noted that he had not lost any 
time from work.  Neurological examination of the lower 
extremities was within normal limits.  There was no 
asymmetrical weakness, the straight leg raising test appeared 
to be negative, and he had a full range of motion.  There was 
no increase in fluid or crepitus.  However, there did appear 
to be approximately 1+ medial and lateral laxity.

A VA treatment record, dated in January 1996, shows that the 
veteran complained of left knee pain of two weeks duration.  
In February 1996, it was noted that he had recently re-
injured his knee, that it was rather unstable, and that he 
would be considered for a brace.

In March 1996, the veteran complained of knee pain, and 
occasional swelling and locking, and said that he did not 
trust the knee's stability.  Examination revealed no 
effusion, and a range of motion from zero to 125 degrees.  
There was also evidence of anterior cruciate ligament 
insufficiency.  X-rays revealed mild degenerative changes 
with no significant joint effusion.  An MRI of the knee in 
May 1996 revealed a tear in the posterior horn of the medial 
meniscus, a small medial meniscus cyst, and a small amount of 
physiologic joint fluid.  The anterior cruciate, posterior 
cruciate, medial collateral, and lateral collateral ligaments 
were all noted to be intact.

When the veteran was examined for VA purposes in November 
1996, he complained of a dull ache under his kneecap.  He 
said that the condition was aggravated by cold and dampness, 
that it was more severe at night, and that it had become 
worse over the course of the last six months.  He said that 
his left knee had locked on two or three occasions since 
1991, but denied any swelling or redness.  Examination 
revealed a range of motion from five to 125 degrees.  
Anterior drawer sign on the left was 1+ and normal, and the 
posterior sign was negative.  The Q angle was normal, and 
there was no angulation of either knee.  There was no 
weakness, fatigability, or incoordination.  There was slight 
instability of the knee on lateral motion, and there was 
slight pain under the patella, both on lateral motion and on 
flexion and extension of the knee.  X-rays were normal.  The 
examiner indicated that the veteran's symptoms could 
significantly limit functional ability during a flare-up, but 
said that the additional loss in range of motion could not be 
determined because the veteran had not been seen during a 
flare-up.

A VA treatment record, also dated in November 1996, shows 
that the veteran reported that his knee difficulties had been 
worsening over the course of the previous six weeks.  He 
complained of intermittent locking and catching in the left 
knee, and pain along the medial joint line.  Examination 
revealed no effusion or laxity, and negative Lachman's, 
drawer, pivot, and McMurray signs.  The straight leg raising 
test was positive.

VA treatment records, dated on December 18, 1996, show that 
the veteran reported for left knee surgery, but was unable to 
undergo surgery as scheduled because he had not complied with 
a pre-surgical policy requiring that he fast.  While being 
seen by a surgeon at the VA facility, the veteran reported 
that he was experiencing catching and giving way, and 
complained of retropatellar pain with prolonged sitting.  The 
surgeon expressed concern over these complaints, and 
indicated that they were typical of (but did not diagnose) 
chondromalacia and patellofemoral arthritis.  The surgeon 
explained to the veteran that surgery would likely improve 
the symptoms of catching and joint line pain, but that 
strengthening and job modification would be the only way to 
deal with an anterior horn meniscus tear, if one were found.  
He was issued crutches to use until surgery.

On December 23, 1996, the veteran underwent left knee 
surgery.  Specifically, an arthroscopic partial medial 
meniscectomy was performed.  It was noted that there had been 
synovial proliferation around the patella, a complex medial 
meniscus tear, and a cartilage injury in the medial femoral 
condyle.  The pre- and post-operative diagnosis was recorded 
as patellofemoral synovitis and medial meniscus tear.  It was 
noted that he tolerated the post-operative period well, and 
he was discharged with instructions to keep his left leg 
elevated and to use crutches for walking.

A VA treatment record, dated on January 3, 1997, shows that 
the veteran reported a sense that the locking and catching in 
his left knee had been relieved.  He indicated, however, that 
his leg was weak and that there was recurrent effusion.  
Gentle strengthening was recommended.

During a hearing held at the RO on January 17, 1997, the 
veteran testified that he had been out of work since December 
18, 1996.  His representative argued that the service-
connected left knee disorder had increased in severity to the 
point that surgery was required.  The veteran indicated that 
he had been told at his January 3 VA appointment, when he had 
his stitches removed, that he could stop using crutches and 
begin physical therapy.  A VA treatment record, dated on 
January 29, 1997, shows that the veteran responded well to 
left knee surgery, with good relief of symptoms, and that he 
could return to light work.  

When the veteran was examined for VA purposes in March 1997, 
he reported that his left knee was better in that it did not 
lock anymore.  He indicated, however, that he still had pain 
under the left patella about twice a week, each time lasting 
about two hours.  He said that the pain was relieved by 
medication.  Examination revealed range of motion in the left 
knee from five to 125 degrees.  There was no crepitation, 
locking, instability, swelling, or deformity.  The examiner 
stated, "There is no impairment and no subluxation or 
lateral instability."  The final diagnosis was status post 
arthroscopic surgery with partial medial meniscectomy, left 
knee, with improvement.

Following a thorough review of the record in this case, the 
Board finds that no more than a 10 percent rating is 
warranted prior to December 23, 1996, under Diagnostic Code 
5257.  The records from May 1992 to April 1993 reflect that 
all drawer testing of the left knee was negative during that 
period, and that there was no objective evidence of 
subluxation, instability, and/or damaged ligaments.  See 
Dorland's Illustrated Medical Dictionary 1673 (28th ed. 1994) 
(indicating that the drawer test is used to determine whether 
ligaments are ruptured).  Subsequently, beginning in May 
1995, problems with laxity, instability, and anterior 
cruciate ligament insufficiency were objectively noted.  
However, it appears that the overall disability occasioned by 
these difficulties was deemed to be rather limited, inasmuch 
as the laxity was described as being only "1+" in a May 
1995 VA examination report, and the anterior drawer sign was 
noted to be "1+ and normal", the posterior sign negative, 
and the level of instability "slight" in a November 1996 
examination report.  Indeed, when the veteran was examined on 
an outpatient basis in November 1996, it was noted that there 
was no evidence of laxity, and that the drawer sign was 
negative.  Consequently, the Board finds that the subluxation 
and/or lateral instability affecting the left knee was no 
more than "slightly" disabling prior to December 23, 1996.

With regard to the application of Diagnostic Code 5257 after 
January 31, 1997, the Board finds that no more than a zero 
percent (noncompensable) rating is warranted.  This is so 
because the available evidence shows that the veteran 
responded well to the December 1996 knee surgery, and had 
good relief of symptoms.  When he was examined in March 1997, 
it was specifically noted that there was no evidence of 
subluxation or lateral instability.

With regard to the application of Diagnostic Codes 5258 and 
5259, the Board finds that no more than a 10 percent rating 
is warranted under those codes, whether prior to December 23, 
1996, or after January 31, 1997.  The veteran has 
persistently complained of pain in his left knee, both before 
and after December 1996, and his complaints of pain have on 
several occasions been endorsed by his medical care 
providers.  The Board is therefore persuaded that the 
criteria for a 10 percent rating under Diagnostic Code 5259 
have been satisfied.  See 38 C.F.R. § 4.20.  However, with 
regard to the higher, 20 percent evaluation available under 
Diagnostic Code 5258, the Board notes that the veteran has 
experienced locking and effusion of the left knee only rather 
infrequently.  He reported in November 1996 that the knee had 
locked on only two or three occasions since 1991, and the 
records dated since his first surgery in February 1992 
reflect only occasional complaints and/or findings of 
effusion, swelling, and/or edema.  Because the rating 
criteria in Diagnostic Code 5258 are conjunctive (the 
disability must be manifested by frequent episodes of 
locking, pain, and effusion into the joint), and the evidence 
does not support a finding of frequent locking and effusion, 
the Board finds that the criteria for a 20 percent rating 
under Diagnostic Code 5258 have not been met.

The Board also finds that no more than a 10 percent rating is 
warranted under Diagnostic Codes 5260 and 5261, whether prior 
to December 23, 1996, or after January 31, 1997.  The 
available records show that the veteran has had extension of 
the left knee to five degrees or better, and flexion to 125 
degrees or better, since the time of his initial VA 
examination in October 1992.  That degree of limitation of 
motion is noncompensable under Diagnostic Codes 5260 and 
5261.  Nevertheless, because the record shows that he has on 
several occasions complained of pain on use, and flare-ups of 
pain at night and with changes in weather, the Board is 
persuaded that a 10 percent rating under Diagnostic Codes 
5260 and 5261 is warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent.  None of 
the medical evidence prior to December 23, 1996, contains 
information which would allow the Board to assign more than a 
minimum 10 percent rating for disability due to factors such 
as pain, weakness, excess fatigability, or incoordination.  
Indeed, the report of the November 1996 VA examination 
specifically indicates that there was no weakness, 
fatigability, or incoordination.  Moreover, although it was 
then noted that the veteran's symptoms could significantly 
limit functional ability during a flare-up, the examiner 
found that the additional loss in range of motion could not 
be determined because the veteran had not been seen during a 
flare-up.  In addition, with regard to the period after 
January 31, 1997, the Board notes that the veteran's 
condition was shown to be improved.  Consequently, for all 
these reasons, the Board is persuaded that the veteran's 
limitation of motion is adequately compensated by a 10 
percent evaluation.

Thus, in summary, it is the Board's decision that, for the 
period prior to December 23, 1996, the veteran is entitled to 
no more than a 10 percent evaluation under Diagnostic Code 
5257; no more than a 10 percent evaluation under Diagnostic 
Codes 5258-59; and no more than a 10 percent evaluation under 
Diagnostic Codes 5260-61.  It is also the Board's decision 
that, for the period after January 31, 1997, he is entitled 
to no more than a zero percent (noncompensable) evaluation 
under Diagnostic Code 5257; no more than a 10 percent 
evaluation under Diagnostic Codes 5258-59; and no more than a 
10 percent evaluation under Diagnostic Codes 5260-61.

As noted previously, separate evaluations may be assigned for 
non-overlapping manifestations of disability.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  However, "the 
evaluation of the same manifestation under different 
diagnoses [is] to be avoided."  38 C.F.R. § 4.14.

In this regard, the VA General Counsel has indicated that 
separate evaluations may be assigned for instability and 
limitation of motion under Diagnostic Codes 5257 and 5260-61.  
VAOPGCPREC 23-97 (July 24, 1997).  See also Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (indicating that 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, are not applicable to ratings 
under Diagnostic Code 5257 because that diagnostic code is 
not predicated on loss in range of motion).  With regard to 
Diagnostic Codes 5258-59 and 5260-61, however, it does not 
appear that separate evaluations can be awarded under those 
codes, because they each involve consideration of pain and 
limited motion, and thereby overlap with one another.  See, 
e.g., VAOPGCPREC 9-98 (August 14, 1998) (indicating that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered under that code).

Applying these principles to the facts of the present case, 
it is the Board's conclusion that the veteran is entitled to 
no more than a combined 20 percent evaluation for left knee 
disability prior to December 23, 1996 (10 percent under 
Diagnostic Code 5257, plus 10 percent under Diagnostic Codes 
5258-59 and/or 5260-61), and no more than a combined 10 
percent evaluation after January 31, 1997 (zero percent under 
Diagnostic Code 5257, plus 10 percent under Diagnostic Codes 
5258-59 and/or 5260-61).  The claims for a higher evaluation 
are therefore denied.


ORDER

The claim of CUE in a July 14, 1993, RO decision that denied 
service connection for a low back disability is legally 
insufficient; the appeal of that claim must therefore be 
denied.

The claim of entitlement to a rating in excess of 20 percent 
for a status post left knee medial meniscectomy prior to 
December 23, 1996, is denied.

The claim of entitlement to a rating in excess of 10 percent 
for a status post left knee medial meniscectomy after January 
31, 1997, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

